                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

IN RE:
EZIEAS KEITH BROWN                                  CASE NO: 17-54143
                                                    CHAPTER: 7
                                                    JUDGE:   SHEFFERLY
                    Debtors          /

                   MOTION FOR REDEMPTION UNDER 11 U.S.C. 722

       NOW COME(S) the Debtor(s), Ezieas Keith Brown by and through his counsel,

WILLIAM R. ORLOW, and moves the Court pursuant to 11 U.S.C. 722 and Bankruptcy Rule

6008 for a Redemption Order on the following grounds:

   1. The item(s) to be redeemed is tangible personal property held primarily for family or

       household use and is more particularly described as follows:

           A. TV

   2. The interest of the Debtor(s) in such property is exempt or has been abandoned by the

       estate and the debt (which is secured by said property to the extent of the allowed secured

       claim of the Creditor, (Acceptance Now) is a dischargeable consumer debt.

   3. The allowed secured claim of Acceptance Now, for purposes of redemption, the

       “redemption value”, should be determined to be not more than $60.00.



   4. Arrangements have been made by the Debtor(s) to pay Acceptance Now, up to the

       aforesaid amount in a lump sum should this motion be granted.

       WHEREFORE, the Debtor(s) request(s) the Court to order the said Creditor to accept

from the Debtor(s) the lump sum payment of the redemption value and release their lien of




  17-54143-pjs     Doc 84     Filed 01/30/19     Entered 01/30/19 14:40:13        Page 1 of 5
record. In the event the said Creditor objects to this motion, the Debtor(s) request the Court to

determine the value of the property as of the time of the hearing on such objection.




Dated: January 30, 2019                              /S/ William R. Orlow
                                                     William R. Orlow (P41634)
                                                     24100 Woodward Avenue, Suite B
                                                     Pleasant Ridge, Michigan 48069
                                                     Phone: (248) 584-2100
                                                     Email: bocecf@boclaw.com




  17-54143-pjs      Doc 84     Filed 01/30/19     Entered 01/30/19 14:40:13         Page 2 of 5
                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

IN RE:
EZIEAS KEITH BROWN                                   CASE NO: 17-54143
                                                     CHAPTER: 7
                                                     JUDGE:   SHEFFERLY
                     Debtors          /

                          PROPOSED ORDER OF REDEMPTION

        Upon the motion of the Debtor(s) and there having been no responsive filing or objection
within the time required, the Court finds as follows:


       1. The items to be redeemed is tangible personal property held primarily for family or
          household use and is more particularly described as follows:

           A. TV

       2. The debt owing the Creditor, Acceptance Now is a dischargeable consumer debt and
          the Debtor(s) interest in such property is exempt or has been abandoned by the estate.

       3. The value of the secured claim of Acceptance Now, for redemption purposes, the
          “redemption amount” is $60.00.


        IT IS HEREBY ORDERED that the Debtor(s) may redeem the subject property by
paying to Acceptance Now, on or before the sixtieth (60th) day following entry of this Order the
redemption amount. Upon timely receipt of such payments, the Creditor is ordered to cancel its
lien of record and surrender the certificate of title in accord with the Debtor instruction. In the
event of the failure of the Debtor(s) to pay the redemption amount within such time frame, the
automatic stay shall immediately terminate.




  17-54143-pjs      Doc 84     Filed 01/30/19     Entered 01/30/19 14:40:13         Page 3 of 5
Form B20A(Official Form 20A
12/1/10
                                               UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                                  SOUTHERN DIVISION – DETROIT

IN RE:
EZIEAS KEITH BROWN                                                               CASE NO:         17-54143
                                                                                 CHAPTER:         7
                                                                                 JUDGE:           SHEFFERLY
                           Debtors             /

Address: PO Box 251, Wayne, MI 48184

Last four digits of Social Security or
Employer's Tax Identification (EIN) No(s).(if any): xxx-xx-4929


                                  NOTICE OF MOTION FOR REDEMPTION UNDER 11 U.S.C. 722

              William R. Orlow has filed papers with the court for the Motion for Redemption Under 11 U.S.C. 722

         Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

         If you do not want the court to [relief sought in a motion or objection], or if you want the court to consider your views
on the [motion] [objection], within 21 days, you or your attorney must:

1.                       File with the court a written response or an answer, explaining your position at:1

                                                        United States Bankruptcy Court
                                                         211 W. Fort Street, Suite 2100
                                                            Detroit, Michigan 48226

                         If you mail your response to the court for filing, you must mail it early enough so the
                         court will receive it on or before the date stated above. All attorneys are required to file
                         pleadings electronically.

                         You must also mail a copy to:

                                                                William R. Orlow
                                                              Attorney for Debtor(s)
                                                            24100 Woodward Avenue
                                                         Pleasant Ridge, Michigan 48069

2.                       If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion and you
                         will be served with a notice of the date, time and location of the hearing.

         If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought in
the motion or objection and may enter an order granting that relief.

Dated: January 30, 2019                                                          /S/ William R. Orlow
                                                                                 William R. Orlow (P41634)
                                                                                 24100 Woodward Avenue
                                                                                 Pleasant Ridge, Michigan 48069
                                                                                 Phone: (248) 584-2100
                                                                                 Email: bocecf@boclaw.com



     1
         Response or answer must comply with F. R. Civ. P. 8(b), (c) and (e)




         17-54143-pjs            Doc 84            Filed 01/30/19              Entered 01/30/19 14:40:13            Page 4 of 5
                             UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION – DETROIT

IN RE:
EZIEAS KEITH BROWN                                      CASE NO: 17-54143
                                                        CHAPTER: 7
                                                        JUDGE:   SHEFFERLY
                           Debtors        /


                                      CERTIFICATE OF SERVICE

          William R. Orlow hereby certifies that on January 30, 2019 copy of the Motion for
Redemption, Proposed Order, Notice of Motion and Certificate of Service, was filed with
the Clerk of the Court using the ECF System, which will send notification of such filing to the
following:




                                              Mark H. Shapiro
                                              Chapter 7 Trustee

                                     And was sent via regular mail upon:

                                              Acceptance Now
                                          5501 Headquarters Drive
                                              Plano, TX 75024


                                                        /S/ William R. Orlow
                                                        William R. Orlow (P41634)
                                                        24100 Woodward Avenue, Suite B
                                                        Pleasant Ridge, Michigan 48069
                                                        Phone: (248) 584-2100
                                                        Email: bocecf@boclaw.com

Drafted by:
William R. Orlow
24100 Woodward Avenue
Pleasant Ridge, MI 48069
(248) 584-2100




   17-54143-pjs            Doc 84    Filed 01/30/19   Entered 01/30/19 14:40:13   Page 5 of 5
